UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the Month of November 2012 CAMTEK LTD. (Translation of Registrant’s Name into English) Ramat Gavriel Industrial Zone P.O. Box 544 Migdal Haemek 23150 ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities and Exchange Act of 1934. Yes o No x SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAMTEK LTD. (Registrant) By: /s/ Moshe Eisenberg ————— Moshe Eisenberg, Chief Financial Officer Dated: November 29, 2012 The Company’s parent Company, Priortech Ltd. (“Priortech”), which is a publicly traded company on the Tel-Aviv Stock Exchange, is required to implement, as of January 1, 2007, Accounting Standard No. 30 of the Israel Accounting Standard Board (the “Standard”). Details regarding the Standard and its implementation, as reflected on Priortech’s consolidated statements for the years 2007 to 2011 and the first and second quarters of 2012 were given in the Company’s previous reports concerning the Standard. The net amount of capitalized development expenses reflected on Priortech’s consolidated statements for the nine-month period ended September 30, 2012 is US$(117) thousands. Another item of disclosure on Priortech’s reports reflects the fact that on September 30, 2012, Camtek was engaged in hedging transactions in US Dollars on the NIS exchange rate. The open hedging transactions as of September 30, 2012, are displayed in the following table: Base Amout Deal Type Expiry Date Trade Date Spot Bank Evaluation US$ -400,000 Bought Eu.Opt 27/03/2013 14/05/2012 Sold Eu.Opt 27/03/2013 14/05/2012 -5,877 -400,000 Bought Eu.Opt 26/02/2013 14/05/2012 Sold Eu.Opt 26/02/2013 14/05/2012 -5,193 -300,000 Bought Eu.Opt 29/01/2013 14/05/2012 Sold Eu.Opt 29/01/2013 14/05/2012 -3,300 -400,000 Bought Eu.Opt 25/12/2012 14/05/2012 Sold Eu.Opt 25/12/2012 14/05/2012 -3,144 -400,000 Bought Eu.Opt 27/11/2012 14/05/2012 Sold Eu.Opt 27/11/2012 14/05/2012 -2,101 -400,000 Bought Eu.Opt 29/10/2012 14/05/2012 75 Sold Eu.Opt 29/10/2012 14/05/2012 -946 -400,000 Bought Eu.Opt 27/12/2012 02/05/2012 Sold Eu.Opt 27/12/2012 02/05/2012 -3,758 -400,000 Bought Eu.Opt 29/11/2012 02/05/2012 Sold Eu.Opt 29/11/2012 02/05/2012 -2,158 Sold Eu.Opt 29/10/2012 20/07/2012 -140 -200,000 Sold Eu.Opt 29/10/2012 20/07/2012 Sold Eu.Opt 27/11/2012 20/07/2012 -393 -200,000 Sold Eu.Opt 27/11/2012 20/07/2012 Sold Eu.Opt 27/12/2012 20/07/2012 -760 -200,000 Sold Eu.Opt 27/12/2012 20/07/2012 Sold Eu.Opt 26/02/2013 23/07/2012 -1,427 -200,000 Sold Eu.Opt 26/02/2013 23/07/2012 Sold Eu.Opt 27/03/2013 23/07/2012 -1,741 -200,000 Sold Eu.Opt 27/03/2013 23/07/2012 -400,000 Bought Eu.Opt 29/10/2012 02/05/2012 15 Sold Eu.Opt 29/10/2012 02/05/2012 -1,188 -400,000 Bought Eu.Opt 29/01/2013 02/05/2012 Sold Eu.Opt 29/01/2013 02/05/2012 -4,890 -200,000 Bought Eu.Opt 27/12/2012 06/03/2012 Sold Eu.Opt 27/12/2012 06/03/2012 -1,407 -200,000 Bought Eu.Opt 27/11/2012 06/03/2012 Sold Eu.Opt 27/11/2012 06/03/2012 -919 -200,000 Bought Eu.Opt 29/10/2012 06/03/2012 13 Sold Eu.Opt 29/10/2012 06/03/2012 -310 -500,000 Bought Eu.Opt 25/12/2012 28/02/2012 Sold Eu.Opt 25/12/2012 28/02/2012 -3,406 -500,000 Bought Eu.Opt 27/11/2012 28/02/2012 Sold Eu.Opt 27/11/2012 28/02/2012 -2,299 -500,000 Bought Eu.Opt 29/10/2012 28/02/2012 16 Sold Eu.Opt 29/10/2012 28/02/2012 -1,012 -500,000 Bought Eu.Opt 27/12/2012 05/01/2012 Sold Eu.Opt 27/12/2012 05/01/2012 -3,069 -500,000 Bought Eu.Opt 28/11/2012 05/01/2012 Sold Eu.Opt 28/11/2012 05/01/2012 -1,812 -500,000 Bought Eu.Opt 29/10/2012 05/01/2012 94 Sold Eu.Opt 29/10/2012 05/01/2012 -584 -300,000 Forward 02/10/2012 29/09/2012 -300,000 Forward 02/10/2012 29/09/2012
